Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19D0563. TERRY LAMAR ANTHONY v. THE STATE.

      Terry Lamar Anthony was convicted of robbery. In May 2018, the trial court
revoked Anthony’s probation after it found that he committed the new offense of
interference with government property. The court revoked the balance of his
probation, which was roughly six years and three months. Anthony subsequently
filed a motion to vacate, arguing that the trial court could not revoke his probation
because the state nolle prossed the interference with government property charge.
The trial court rejected that argument, but granted his motion to vacate because it was
only authorized to revoke the maximum sentence for interference with government
property, which was five years. Accordingly, on May 2, 2019, the trial court
amended the revocation as to only revoke five years of probation.
      Anthony attempted to file an application for discretionary review in the trial
court, which the trial court dismissed. Anthony then filed an application for
discretionary review on June 13, 2019 in the Supreme Court, which transferred the
case to this Court. See Case No. S19D1402 (transferred July 1, 2019). We, however,
lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Anthony’s application is untimely, as it was filed 42 days after the
court’s May 2 order.
      Accordingly, this application is DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/01/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.